NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 LAVERNE F. BASS,
                     Petitioner,
                           v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.
              __________________________

                      2012-3086
              __________________________

   Petition for review of the Merit Systems Protection
Board in case no. CB7121110022-V-1.
               __________________________

             Decided: September 10, 2012
              __________________________

   LAVERNE F. BASS, Billings, Montana, pro se.

   JEFFREY A. GAUGER, Attorney, Office of the General
Counsel, Merit Systems Protection Board, Washington,
DC, for respondent. With him on the brief were JAMES M.
EISENMANN, General Counsel, and KEISHA DAWN BELL,
Deputy General Counsel.
              __________________________

 Before DYK, CLEVENGER, and WALLACH, Circuit Judges.
BASS   v. MSPB                                            2


PER CURIAM.
    Laverne F. Bass (“Bass”) petitions for review of a final
decision of the Merit Systems Protection Board (“Board”)
dismissing his appeal from an arbitration decision for lack
of jurisdiction. Bass v. Dep’t of Labor, No. CB-7121-11-
0022-V-1 (M.S.P.B. Dec. 13, 2011). We affirm.
                       BACKGROUND
    Bass was appointed to the position of Program Ana-
lyst at the Occupational Safety and Health Administra-
tion (“OSHA”) beginning June 6, 2010. The appointment
with OSHA was subject to the completion of a one-year
probationary period. On August 13, 2010, OSHA notified
Bass that his appointment would be terminated effective
September 3, 2010, for reasons related to his performance.
    Pursuant to a collective bargaining agreement, Bass
invoked arbitration to grieve his termination. Bass
contended that he was an “employee” with appeal rights
under title 5 because he had previously worked at the
U.S. Department of the Interior (“DOI”) in a similar
position from April 1980 through April 2000. He asserted
that his prior federal service with DOI should be “tacked
on” to his service with OSHA, thereby eliminating the
need for him to complete a second probationary period.
The arbitrator denied the grievance, concluding that Bass
“was serving a ‘probationary period’ at the time of his
discharge and, therefore was not an ‘employee’ with
adverse action appeal rights.” U.S. Dep’t of Labor v. Am.
Fed’n of Gov’t Emps., Local 12, No. L12-ARB-01060, slip
op. at 11 (June 14, 2011) (Javits, Arb.). The arbitrator
explained that his previous service could not be tacked on
because it was not with the same federal agency and
there was a break of more than 30 days between the two
positions.
3                                                BASS   v. MSPB


    Bass sought Board review of the arbitrator’s decision
under 5 U.S.C. § 7121(d). The Board dismissed Bass’s
request for review for lack of jurisdiction because Bass did
not allege discrimination in connection with the underly-
ing action as required by section 7121(d). Bass timely
appealed to this Court. We have jurisdiction pursuant to
28 U.S.C. § 1295(a)(9).
                        DISCUSSION
     Under 5 U.S.C. § 7703(c), we may only set aside
agency actions, findings, or conclusions of law found to be
“(1) arbitrary, capricious, an abuse of discretion, or other-
wise not in accordance with law; (2) obtained without
procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
dence.” Whether the Board has jurisdiction to adjudicate
an appeal is a question of law, which we review de novo.
Forest v. Merit Sys. Prot. Bd., 47 F.3d 409, 410 (Fed. Cir.
1995).
    Instead of seeking review of the arbitrator’s decision
in this court pursuant to 5 U.S.C. § 7121(f), Bass sought
to invoke the Board’s jurisdiction pursuant to section
7121(d). Section 7121(d) provides that an aggrieved
employee who contested the action through arbitration
has an absolute right to request Board review of the
arbitrator’s decision where the employee alleges that he
was affected by a prohibited personnel practice as defined
in 5 U.S.C. §§ 2302(b)(1) and 7702, i.e., discrimination on
the basis of race, color, religion, sex, national origin, age,
disability, marital status, or political affiliation. See
Jones v. Dep’t of the Navy, 898 F.2d 133, 134 (Fed. Cir.
1990). But where, as here, the employee does not raise
such allegations of discrimination before the arbitrator,
the employee must seek review in this court. See 5 U.S.C.
§ 7121.
BASS   v. MSPB                                           4


    Bass did not raise allegations of discrimination before
the arbitrator, before the Board, or even before us on
appeal. The Board therefore did not have jurisdiction
under section 7121(d) to review the arbitrator’s decision.
See Rodriguez v. Merit Sys. Prot. Bd., 804 F.2d 673, 676
(Fed. Cir. 1986). While Bass contends that the arbitrator
improperly failed to consider his twenty years of prior
federal service in determining whether he had appeal
rights under title 5, that is irrelevant to the issue of
appealability.
                          COSTS
   No costs.